Title: From George Washington to John Trumbull, 25 June 1799
From: Washington, George
To: Trumbull, John



Dear Sir
Mount Vernon 25th June 1799

Your favor of the 18th of Septr last, with the small box containing four pair of Prints, came safe to hand, but long after the date of the letter.

Immediately upon the receipt of these—having forgot the terms of the Subscription, and not knowing, as you were absent, to whom the money was to be paid—I wrote to Governor Trumbell for information on this head, without obtaining further satisfaction than that he thought it probable, Mr Anthony of Philadelphia was authorised, by you, to receive the amount. In consequence, I addressed this Gentleman; (who being absent from that City—as he said, by way of apology for the delay in answering my letter in a reasonable time) and shall, immediately, pay what is due from me, thereon.
I give you the trouble of this detail because I should feel unpleasant myself if after your marked politeness and attentions to me in this, as in every other transaction, any tardiness should have appeared on my part, in return for Prints so valuable.
The two Vols. put into your hands by Mr West for transmission to me, are the product of a Mr Uvedale Price on the Picturesque; accompanied by a very polite letter of which the enclosed is an acknowledgment to that Gentleman—recommended to your care, with my best respects to Mr West.
I was on the point of closing this letter with my thanks for the favorable Sentiments you have been pleased to express for me, and adding Mrs Washington’s complimts and best wishes thereto, when the Mail from Philadelphia brought me your interesting letter of the 24th of March.
For the political information contained in it I feel grateful, as I always shall for the free & unreserved communication of your Sentiments upon subjects so important in their nature, and tendency. No well informed and unprejudiced man, who has viewed with attention the conduct of the French Government since the Revolution in that Country, can mistake its objects, or the tendency of the ambitious Plans it is pursuing. Yet, strange as it may seem, a party, and a powerful one too, among us, affect to believe that the measures of it are dictated by a principle of self preservation; that the outrages of which the Directory are guilty, proceeds from dire necessity; that it wishes to be upon the most friendly & amicable terms with the United States; that it will be the fault of the latter if this is not the case; that the defensive measures which this Country have adopted, are not only unnecessary & expensive, but have a tendency to produce the evil which, to deprecate, is mere pretence, because War with France they say is the wish of this Government; that on the Militia we should rest our Security; and, that it

is time enough to call upon these when the danger is imminent &ca &ca &ca.
With these, and such like ideas, attempted to be inculcated upon the public mind (& prejudice not yet eradicated) with all the arts of sophistry, & no regard to truth, decency or respect to characters—public or private—who happen to differ from themselves in Politics, I leave you to decide on the probability of carrying such an extensive plan of defence as you have suggested in your last letter, into operation; and in the short period you suppose may be allowed to accomplish it in.
The public mind has changed, and is yet changing every day, with respect to French principles. The people begin to see clearly—that the words and actions of the governing powers of that Nation can not be reconciled, and that, hitherto, they have been misled by sounds; in a word that while they were in pursuit of the shadow they had lost the substance. The late changes in the Congressional Representation sufficiently evince this opinion: for of the two sent from the State of Georgia, one certain, some say both, are Federal characters; of six from South Carolina five are, decidedly so; of ten from North Carolina, seven may be counted upon; & of nineteen from this State (Virginia) eight are certain, a ninth doubtful, and, but for some egregious mismanagement, Eleven supporters of Governmental measures would have been elected.
I mention these facts, merely to shew that we are progressing to a better state of things; not because we are quite right yet. Time I hope will shew us the necessity, or at least the propriety of becoming so. God grant it, and soon.
It is unfortunate when men cannot, or will not, see danger at a distance; or seeing it, are restrained in the means which are necessary to avert, or keep it afar off. I question whether the evil arising from the French getting possession of Louisiana and the Floridas would be generally seen, until it is felt; and yet no problem in Euclid is more evident, or susceptible of clearer demonstration—Not less difficult is it to make them believe, that offensive operations, often times, is the surest, if not the only (in some cases) means of defence.
Mrs Washington is grateful for your kind remembrance of her, and with Mrs Lewis’ (formerly your old acquaintance Nelly Custis) Compliments & good wishes united, I am with sentiments of the most perfect esteem & regd Dr Sir

[Go: Washington]

